Citation Nr: 0030306	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  94-35 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The veteran testified before a Hearing Officer 
at the RO in October 1994, and he also testified at a hearing 
before the undersigned Veterans Law Judge at the RO in 
September 1995.  In December 1997, the Board remanded the 
PTSD service connection claim and a claim of entitlement to a 
permanent and total rating for pension purposes to the RO for 
additional development.  The RO granted the permanent and 
total rating for pension purposes and has returned the PTSD 
issue to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue of entitlement to service 
connection for PTSD has been obtained by VA.  

2.  The veteran was exposed to combat-related traumatic 
events while serving in Vietnam.  

3.  The veteran has PTSD that is, at least in part, the 
result of his combat experience in Vietnam. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all available evidence 
necessary for an equitable decision on the veteran's claim 
has been obtained.  

Factual Background

The veteran's service medical records include no complaint, 
finding or diagnosis related to PTSD.  At his separation 
examination in June 1969, the veteran's psychiatric status 
was found to be normal. 

The veteran's DD Form 214 indicates that his military 
specialty was stock and accounting specialist.  It was noted 
that he was awarded the Vietnam Service Medal with four 
Bronze Service stars, the National Defense Service Medal, the 
Republic of Vietnam Campaign Medal and the Sharpshooter 
(Rifle) ribbon.  The veteran's service personnel records show 
that he served in Vietnam from August 1967 to August 1968 and 
during that time was assigned to the 573rd Supply and Service 
Company.  His principal duty was listed as stock control and 
accounting specialist from August 1967 to April 1968 and 
ordnance stock control specialist from April 1968 to August 
1968.  It was reported that he participated in Vietnam 
Counteroffensive, Phase Tet and Phases IV and V.  

The veteran filed his claim for service connection for PTSD 
in September 1991 and in October 1991 submitted a letter from 
the coordinator of the PSTD program at a VA medical center 
stating that his admission to the PTSD program was scheduled 
for January - February 1992.  

In a November 1991 report, Stephen Sehr, M.D., stated that he 
had examined the veteran who claimed to suffer from PTSD.  
The veteran gave a history of having been in Vietnam in 1967 
and 1968.  The veteran reported symptoms of severe anger with 
rage reaction, panic attacks, nightmares, flashbacks during 
the day, erratic sleep with frequent awakening, intrusive 
thoughts including memories and flooding of prior 
information, occasional hypnagogic auditory hallucinations 
and suicidal ideation approximately once a month.  After 
examination, the diagnosis was PTSD.  Dr. Sehr noted that the 
veteran had been assessed by VA and was scheduled to enter a 
VA PTSD program in February.  

In response to a December 1991 request from the RO, the 
veteran provided a list of traumatic incidents that he 
regarded as having produced the stress that resulted in his 
claimed PTSD.  The veteran stated that in August 1967, a 
buddy on the same detail hit a shell with a hammer and was 
injured and could have killed himself.  The veteran did not 
name the buddy.  The veteran stated that he was forced to 
count and view the bodies of Vietnamese who were shot and 
killed on barbed wire when they attempted to enter the 
compound.  He stated that he was also detailed to burial duty 
and had to handle dirty, smelly bodies.  The veteran stated 
that beginning in November 1967, while he was on convoys as a 
truck driver, the convoys were fired on a lot and many were 
shelled and mortared when they were in a section of road 
between An Khe and Pleiku.  He stated that in January or 
February 1968, Camp Holloway, where he was stationed with his 
unit, received incoming rounds every other night for 
approximately one week.  He said that on one night his tent 
was hit and another soldier whose name was Williams was 
injured.  He stated that sometime between February and April 
1968 there was incoming fire from a montagnard village, and 
the village was in turn fired on causing considerable damage.  
He recalled being detailed to help rebuild parts of the 
village and said he saw a number of villagers who had been 
killed or wounded.  In addition, the veteran stated that in 
March 1968, while he was on temporary duty in Qui Nhon, the 
jeep he was in hit a small mine and he was pinned under the 
jeep until help came.  

VA outpatient records show that in February 1992, the veteran 
completed a report of his military history and stated that 
his most scary or frightening time in the combat zone in 
Vietnam was being in a perimeter bunker and getting hit at 
Camp Holloway.  He said that a mortar hit his tent and he was 
overcome with fear.  He said that was the worst scene that he 
remembered and that the second and third worst scenes were 
seeing dead Vietnamese and being on burial detail.  At a 
clinical examination the following day, a VA physician 
determined that the veteran met DSM-III criteria for PTSD and 
stated that the veteran had identified specific combat-
related trauma.  On the same date, a VA psychologist reported 
that psychological testing results produced mixed indicators 
for PTSD.  Outpatient records dated in 1993 and 1994 show 
continuing treatment for PTSD.  

In a decision dated in November 1993, the Social Security 
Administration awarded the veteran Social Security disability 
benefits based on PTSD.  The Administrative Law Judge stated 
the medical evidence upon which the decision was based 
included VA outpatient records and Dr. Sehr's consultative 
examination in November 1991.  

At a hearing at the RO in October 1994, the veteran testified 
that he became a convoy truck driver in Vietnam because there 
was no open stock clerk slot for him in the company to which 
he was assigned.  He testified that the convoys were attacked 
by mortars, rockets and small arms fire.  He also testified 
the he was stationed at Camp Holloway and that it was a 
helicopter base.  He testified that normally the helicopters 
would receive mortar and rocket fire first and that the 
sirens would warn his unit and they would go for the bunkers.  
He testified that for a period of about a week the enemy 
decided to attack his unit and as a consequence they were 
getting a lot of shelling.  He testified that a shell hit his 
tent and a man named Williams who had recently joined the 
unit was wounded, but he did not know what happened to him.  

At a VA psychiatric examination in December 1994, the Axis I 
diagnosis included PTSD, and the physician stated that the 
severity of psychosocial stressors was extreme from a 
combination of wartime experiences, unemployment and medical 
problems.  In a July 1998 addendum to the report, the 
physician stated that the stressors for development of PTSD 
were primarily traumatic wartime experiences in Vietnam.  

In July 1995, in response to an RO request for information, 
the U.S. Army & Joint Services Environmental Support Group 
(ESG) provided a copy of the 1967 unit history submitted by 
the 573rd Supply and Service Company (573rd S&S Co), the 
veteran's assigned unit in Vietnam.  For the period ending 
October 31, 1967, ESG also provided an Operational Report - 
Lessons Learned (OR-LL) submitted by the 88th S&S Battalion 
(Bn), the higher headquarters of the veteran's assigned unit.  
In addition, ESG enclosed an extract from an OR-LL submitted 
by the 52nd Combat Aviation Battalion (52nd CAB) for the 
period ending January 31, 1968.  

The 573rd S&S Co unit history and 88th S&S Bn OR-LL establish 
that the veteran's unit was located at Camp Holloway.  Its 
mission included provision of direct support supplies for 
troops in the combat zones, and until October 1967 its 
mission also included graves registration (collection and 
evacuation) services.  

The extract from the 52nd CAB OR-LL included an after action 
report dated 31 January 1968 documenting that Camp Holloway 
was attacked by four mortar tubes and elements of the 408th 
NVA Sapper Battalion at 0230 hours on 26 January 1968.  The 
attack lasted approximately 50 minutes and concentrated the 
sapper attack against the 88th S&S Bn area, with the mortar 
concentrating along the aircraft revetment areas adjacent to 
the runway and the transportation maintenance company area.  
A 20-man team of the 50-60-man sapper force breached the 
perimeter in the 88th S&S Bn area and placed 30 to 50 satchel 
charges adjacent to numerous supply and storage facilities.  
Members of the unit were detected at approximately 0247 hours 
and fire was placed on the fleeing enemy.  At about the same 
time, four mortars opened fire on the Camp Holloway complex 
and 110 to 120 rounds of 82 mm were fired into aircraft 
parking and maintenance areas.  At approximately 0310 hours, 
a tremendous explosion occurred in the 88th S&S Bn area.  An 
ammunition pad exploded causing blast damage throughout the 
complex.  

The extract from the 52nd Bn S&S OR-LL also included an after 
action report dated 4 February 1968 documenting that Camp 
Holloway was attacked by two 82mm mortar tubes at 0140 on 30 
January 1968.  The duration of the attack was approximately 
30 minutes, during which 20-30 rounds fell within the 
confines of Camp Holloway.  The report does not further 
specify the location of the attack and states there were no 
indications that the Camp Holloway perimeter was penetrated 
during the attack.  

In its July 1995 letter, ESG stated that available U.S. 
casualty files were arranged alphabetically by last name and 
listed numerous "Williams" and that more specific 
identifying information was necessary in order to provide 
research concerning casualties.  

At the September 1995 hearing, the veteran testified that 
although his military occupational specialty was an 
accountant specialist he was assigned as a driver to a major 
and was assigned to drive trucks in convoys.  The convoys 
picked up supplies in Qui Nhon and drove them through An Khe 
to Pleiku.  He testified that the convoys were escorted by 
armored vehicles, tanks and helicopters because they were 
always under fire.  He also testified that an acquaintance of 
his was killed in one of the convoys but he could not 
remember when it happened.  He also testified that Camp 
Holloway was the helicopter airfield for the 52nd Aviation 
Battalion.  He testified that his unit stored ammunition 
along the perimeter of the camp and that the camp was shelled 
on numerous occasions.  He testified that a soldier named 
Williams had been there a week when their tent was shelled 
and Williams was hit.  The veteran testified that he did not 
remember Williams' first name nor did he know what happened 
to him.  

In June 1998, the RO obtained VA outpatient records dated 
from November 1997 to May 1998.  Psychiatry progress notes 
include the assessment mixed anxiety and mood disorder and 
hallucinations.  In an entry dated in May 1998, the physician 
stated that the veteran overendorsed MMPI items.  On the same 
date in May 1998, a VA social worker had a counseling session 
with the veteran, and the assessment was PTSD with auditory 
hallucinations.  

The veteran underwent a VA compensation and pension 
examination in October 1999.  In the report, the examiner 
stated that he interviewed the veteran for about an hour and 
fifteen minutes and had thoroughly reviewed the veteran's 
file prior to the examination.  At the examination, the 
veteran reported ongoing auditory hallucinations and said he 
was prone to violence and had outbursts of rage.  He stated 
that at night he felt as though he was in a bunker in Vietnam 
and on a recent day when he heard a car backfire, he thought 
he was being shot at and ducked between a sofa and a coffee 
table.  He reported having intrusive recollections of 
Vietnam, triggered by smelling urine in the streets of the 
town where he lives.  The examiner noted that that town had a 
significant population of alcohol prone individuals and they 
frequently relieved themselves in the street.  The veteran 
reported that he lived alone, lived an isolated existence and 
often thought about suicide.  He reported that he relied on 
medication to sleep and that without the medication he had 
vivid nightmares about shooting people and being in military 
uniform.  

When asked about his experiences in Vietnam, the veteran 
reported he was assigned as a supply clerk at Camp Holloway.  
He said that while there he was assigned to drive a truck and 
spent time on guard duty.  He said he participated in convoys 
that were attacked and was also the subject of numerous 
mortar and sapper attacks at Camp Holloway.  He also 
described having a jeep he was riding in hit a mine and 
having it roll over or be blown over on top of him and 
experiencing distress and claustrophobia at being caught 
under the vehicle.  The examiner noted that the veteran 
apparently suffered minor cuts and bruises that were 
evaluated at a local dispensary and that the veteran was 
returned to his camp.  The veteran graphically described 
having to run to bunkers when the camp was attacked.  He said 
that on one occasion, sappers were killed as they tried to 
invade the camp and he viewed the bodies of about five to 
seven of them at the order of the camp commander.  He said 
this was actually rather minor and of much greater impact was 
the ongoing stress of his everyday existence.  The examiner 
noted that the veteran spent an entire year at this forward 
camp and although not directly assigned to combat duty was 
certainly the subject of numerous actions.  

After mental status examination, the Axis I diagnosis was 
major depression, recurrent, with possible psychotic 
features, and PTSD, delayed, chronic.  The examiner stated 
that psychosocial stressors involved being involved in combat 
actions at a forward camp for a year in Vietnam.  In his 
discussion, the examiner stated that the veteran was not 
directly assigned to combat duty, but was at a forward camp 
where he was subjected to enemy actions and was also 
subjected to enemy actions while participating in convoy 
duty.  The examiner stated that the veteran's symptoms were 
consistent with PTSD, involving avoidance of stressors, 
intrusive recollections, nightmares, isolation, anxiety, 
emotional numbing and inability to interact appropriately 
with people.  The examiner stated that the events the veteran 
described were corroborated by his unit history.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter at hand, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  

During the course of this appeal, VA regulations pertaining 
to PTSD service connection claims have been promulgated and 
subsequently revised.  The regulation as it was in effect 
from May 19, 1993, to March 6, 1997, provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1994).  

The regulation, as currently in effect, provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f). (2000).  Under the provisions of 38 C.F.R. 
§ 4.125(a), the diagnosis of a mental disorder must conform 
to DSM-IV and be supported by the findings on the examination 
report, and if these conditions are not met, the rating 
agency shall return the report to the examiner to 
substantiate the diagnosis.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy.  The United States Court of Appeals 
for Veterans Claims (Court) has stated repeatedly that VA 
must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128, 145 (1997); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case by case 
basis, requires that the veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  Determining whether the evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case 
and assessment of the credibility, probative value and 
relative weight of the evidence.  The benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  Id.  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence showing 
that the claimed in-service stressors actually occurred.  See 
Cohen at 147; Zarycki at 98,  

As to the veteran's claimed stressors, there is no 
verification in the record that the veteran was subject to 
enemy fire while driving in convoys or that he drove in 
convoys as he states.  Further, the veteran has not been able 
to identify the buddy who was injured when he hit a shell 
with a hammer, nor has he been able to identify, other than 
by last name, the serviceman who he says was injured in a 
mortar attack.  The record does not document that the veteran 
was in a jeep that hit a mine, nor does it document that he 
was detailed to help rebuild a montagnard village where there 
were villagers who had been wounded and killed.  

The unit histories and after action reports received from ESG 
do establish that the veteran's unit was at Camp Holloway and 
that until October 1967 its mission included graves 
registration involving collection and evacuation.  The 
reports establish that the veteran's unit was located in the 
area of enemy sapper and mortar attacks in late January 1968, 
and that one of those incidents included the killing of an 
enemy soldier who entered the camp.  The Board recognizes 
that the after action reports do not provide specific 
corroboration of the veteran's presence in a tent when it was 
struck or corroboration of injury of a fellow serviceman in 
that tent.  Further, it does not indicate that the veteran 
had contact with or even saw the dead enemy soldier.  
However, in Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  In Suozzi, the Court found that a radio log, which 
showed the veteran's company had come under attack, was new 
and material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.  

Although no other claimed stressors have been verified, the 
veteran's service records confirm that he was assigned to the 
573rd S&S Co and reports furnished by ESG establish that the 
veteran's unit was subject to mortar and sapper attacks in 
late January 1968 as alleged by the veteran.  In the absence 
of evidence that the veteran was not at Camp Holloway in late 
January 1968, the Board resolves all reasonable doubt in 
favor of the veteran and finds that he was exposed to combat-
related traumatic events while serving in Vietnam.  

As outlined earlier, the veteran has been diagnosed as having 
PTSD on numerous occasions.  The VA examiner who performed 
the October 1999 examination indicated there is a nexus 
between the veteran's PTSD and being subject to enemy actions 
at the camp where he was assigned and the VA physician who 
evaluated the veteran in February 1992 referred to combat-
related trauma.  The terms enemy actions and combat-related 
trauma appear to relate, at least in part, to mortar and 
sapper attacks, which the veteran reported as stressful 
events at each examination.  For example, in conjunction with 
the February 1992 VA evaluation, the veteran reported his 
most stressful event was when a mortar hit his tent and he 
was overcome by fear.  In reporting the PTSD diagnosis, the 
physician stated that the veteran had identified specific 
combat-related trauma.  In October 1999, the VA examiner 
stated that the stressors resulting in the veteran's PTSD 
were being subjected to enemy actions at a forward camp and 
while participating in convoy duty.  At that examination, the 
veteran reported being subject to numerous mortar and sapper 
attacks at Camp Holloway.  Thus, while the medical evidence 
is far from definitive, the Board finds that the totality of 
the medical evidence of record establishes that the veteran 
has PTSD and that the medical reports and supporting material 
are sufficient to put the evidence in equipoise as to the 
existence of a link between current symptomatology and the 
claimed in-service stressor, that is, as to whether the 
mortar and sapper attacks in January 1968 were a specific 
basis, or at least a contributory basis, for the current 
symptomatology identified in those reports.  See Cohen at 
150.  

With consideration of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102, which mandate that reasonable doubt with respect to 
any and all material issues be resolved in the veteran's 
favor, the Board finds that the veteran has satisfied all 
three elements necessary for a successful claim for service 
connection for PTSD, i.e., a current diagnosis of the 
disorder, credible supporting evidence that in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
in-service stressors.  This warrants the grant of service 
connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

